Dear Mr. Cary:
You have requested the opinion of this office with regard to whether the Shreveport City Council or the Mayor of the City of Shreveport has the authority to appoint members to the Shreveport Airport Authority and the Shreveport Housing Authority.
LSA-R.S. 2:602, entitled Creation of airport authority, provides, in pertinent part, as follows:
      A.     Any governing body of a subdivision may, by resolution, create a public body to be known as an airport authority . . . Upon the adoption of a resolution creating an airport authority, the governing body of the subdivision shall, pursuant to the resolution, appoint five members as commissioners of the authority.  (emphasis added)
LSA-R.S. 2:601 (2) provides that "Governing body" means the official or officials authorized by law to exercise ordinance or other law-making powers of a subdivision.  In the case of the Shreveport Airport Authority, the governing body would be the Shreveport City Council.
LSA-R.S. 40:401, entitled (in part) Appointment of city or parish commissioners, provides, in pertinent part, as follows:
      A.     Upon receiving notice that the city council has adopted a resolution declaring the need for . . . [a housing] authority in the city . . . the mayor of the city . . . shall appoint five persons as the commissioners of the authority in the city . . . (emphasis added)
However, as indicated in Atty. Gen. Op. No. 90-336, a copy of which is attached hereto, the City of Shreveport Home Rule Charter has modified the above cited statute, and, pursuant to that Charter, members of the Shreveport Housing Authority are therefore appointed by the Mayor with confirmation by the Shreveport City Council.
Trusting this to be sufficient for your purposes, I am
Yours very truly
                                RICHARD P. IEYOUB, Attorney General
                                BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE:pb-0546l